In a proceeding to invalidate petitions designating respondent Theodore R. Greene, an enrolled Republican, as the candidate of the Westchester County Conservative Party for the public office of Mayor of the City of New Rochelle in the Primary Election to be held on June 23, 1970 and in the General Election to be held on November 3, 1970, the appeal is from a judgment of the Supreme Court, Westchester County, entered June 5,1970, which dismissed the proceeding. Judgment reversed, on the law and the facts, without costs, and petition granted. At the time the Conservative Party purported to authorize the candidacy of respondent Greene, no vacancy existed in the office of Mayor of New Rochelle (Public Officers Law, §§ 30, 31); and the Conservative Party had no power or authority to authorize Greene’s candidacy before a vacancy existed (Election Law, § 137, subd. 4; cf. Matter of Doran v. Board of Elections of County of Nassau, 16 N Y 2d 852). Christ, P. J., Rabin, Hopkins, Martuscello and Brennan, JJ., concur.